Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 04/16/2020.
Claims 1-4 have been canceled.
Claim 5-8 have been added.
Claims 5-8 are pending.

Priority
2.	This application is a continuation of 15/704,592 (Patent US 10657170), which was filed on 09/14/2017, was acknowledged and considered.


Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,657,170. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16850371
Patent US 10657170
Claim 1:
  A system for selecting an image to accompany text from a user in connection with a social media post, comprising a processor and a tangible storage medium, said tangible storage medium comprising code 

  receiving text from the user;

  performing sentiment analysis on the text to generate search terms;

  identifying candidate images from images in one or more image databases using the search terms;

  presenting one or more candidate images to the user;

  receiving from the user a selected image from the one or more candidate images;

  generating the social media post comprising the selected image and the user-submitted text, wherein the graphical social media post is of a similar size and of a similar shape as the selected image, and wherein the graphical 

  transmitting the social media post for display; and

  saving at least a portion of the social media post including information identifying the selected image and one or more of the search terms,

  wherein the user-submitted text further comprises one or more search terms and the sentiment analysis performance comprises identifying those search terms.
Claim 1:
  A system for selecting an image to accompany text from a user in connection with a social media post, comprising a processor and a tangible storage medium, said tangible storage medium comprising code 

  receiving text from the user; 

  performing sentiment analysis on the text to generate search terms; 

  identifying candidate images from images in one or more image databases using the search terms; 

  presenting one or more candidate images to the user; 

  receiving from the user a selected image from the one or more candidate images; 

  generating the social media post comprising the selected image and the user-submitted text, wherein the graphical social media post is of a similar size and of a similar shape as the selected image, and wherein the graphical 

  transmitting the social media post for display; and 






  wherein the user-submitted text further comprises one or more search terms and the sentiment analysis performance comprises identifying those search terms.


Pertinent Art
5.	Baecke et al, US 20140201178, discloses generation of related content for social media posts, wherein the process comprises: receiving a social media post from a social media feed into a post tagging service; processing post information of the social media post to detect a content feature and obtain related content relevant to the content feature; annotating the social media post with the related content; and configuring a microprocessor to execute computer-executable 
	Bounds et al, US 20150067076, discloses distributing and optimizing quality and quantity of social media posts, wherein the process comprises: receiving, by the computer system, a post from a user for submission to a channel directed to a topic, wherein the channel corresponds to channel instances on different device components; determining, by the computer system, a stream flow value for the channel, wherein the stream flow value is based on a volume of posts associated with the channel; determining, by the computer system, a rating value associated with the user submitting the post; processing, by the computer system, the stream flow value and the rating value to generate a distribution value; determining, by the computer system, a set of the channel instances on which to make the post available, wherein the set of the channel instances comprises a first set of the channel instances responsive to the distribution value being a first distribution value, and wherein the set of the channel instances comprises a second set of the channel instances responsive to the distribution value being a second distribution value different than the first distribution value; and providing, by the computer system, the post to users associated with the set of the channel instances.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Hung Le
03/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161